         Case 1:19-cr-00651-LTS Document 202 Filed 03/16/20 Page 1 of 1



                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York


                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   March 16, 2020

BY ECF

The Honorable Laura Taylor Swain
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:    United States v. Theofrastos Lymberatos, 19 Cr. 651 (LTS)

Dear Judge Swain:

        The Government respectfully requests that the attached proposed supplemental protective
order, which has been executed by newly retained counsel for defendant Theofrastos Lymberatos,
be entered in the above-captioned matter.

                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney for the
                                                   Southern District of New York


                                             By:
                                                   Elizabeth A. Hanft
                                                   Daniel M. Loss
                                                   Samuel P. Rothschild
                                                   Robert B. Sobelman
                                                   Assistant United States Attorneys
                                                   (212) 637-2334/6527/2504/2616
Attachment

cc:    Jeffrey Einhorn, Esq. (by ECF)
       Jeffrey Lichtman, Esq. (by ECF)
     Case 1:19-cr-00651-LTS Document 202-1 Filed 03/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - x
                                :            SUPPLEMENTAL
UNITED STATES OF AMERICA        :            PROTECTIVE ORDER
                                :
     - v. -                     :
                                :            19 Cr. 651 (LTS)
THEOFRASTOS LYMBERATOS,         :
                                :
               Defendant.       :
                                :
- - - - - - - - - - - - - - - - x

     WHEREAS, on January 31, 2020, the Court entered a

Protective Order, which was executed on behalf of the defendant

by David Bertan, Esq. (Dkt. No. 157);

     WHEREAS, on March 12, 2020, Jeffrey Lichtman, Esq., and

Jeffrey Einhorn, Esq., filed notices of their appearance in this

case as retained counsel for the defendant (Dkt. Nos. 198, 199);

     IT IS HEREBY agreed, by and between the United States of

America, Geoffrey S. Berman, United States Attorney, by

Elizabeth A. Hanft, Daniel M. Loss, Samuel P. Rothschild, and

Robert B. Sobelman, Assistant United States Attorneys, of

counsel, and Mr. Lichtman and Mr. Einhorn, counsel for the

defendant, that Mr. Lichtman and Mr. Einhorn are and shall be

bound by the terms of the Protective Order, which is

incorporated by reference herein, as if they were original

signatories thereto.
     Case 1:19-cr-00651-LTS Document 202-1 Filed 03/16/20 Page 2 of 2




Dated:    New York, New York
          March 16, 2020

                            SO ORDERED:


                            /s/Laura Taylor Swain
                            THE HONORABLE LAURA TAYLOR SWAIN
                            UNITED STATES DISTRICT JUDGE
                            SOUTHERN DISTRICT OF NEW YORK


                Acknowledgement of Protective Order

     I, Jeffrey Lichtman, Esq., have read and reviewed the
Protective Order entered on January 31, 2020, in the case of
United States v. Theofrastos Lymberatos, 19 Cr. 651 (LTS), I
understand it, and I acknowledge that I am and shall be bound by
the Order.


                      _____________________________________
                       _______________________________
                      Jeffrey
                       effrey Lichtman, Esq.
                      Attorney
                       ttorney for Theofrastos Lymberatos
                                               Lymbera

     I, Jeffrey Einhorn,
                     rn, Esq., have read and reviewed
                                             reviewe the
Protective Order entered
                     red on January 31, 2020, in the case of
United States v. Theofrastos
                     frastos Lymberatos, 19 Cr. 651 (LTS), I
understand it, and I acknowledge that I am and shall be bound by
the Order.


                      _____________________________________
                      Jeffrey Einhorn, Esq.
                      Attorney for Theofrastos Lymberatos




                                    2
